               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

RENAE PRUITT,                                   )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )      Case No. CIV-18-1204-STE
                                                )
ANDREW M. SAUL,                                 )
Commissioner of the Social Security             )
Administration,                                 )
                                                )
      Defendant.1                               )

                       MEMORANDUM OPINION AND ORDER

      Plaintiff Renae Pruitt brings this action pursuant to 42 U.S.C. § 405(g) for judicial

review of the Social Security Administration’s (SSA) denial of disability benefits. The SSA

Commissioner has answered and filed the administrative record (hereinafter TR. ____).

The parties have consented to jurisdiction over this matter by a United States magistrate

judge pursuant to 28 U.S.C. § 636(c).

      The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court AFFIRMS the

Commissioner’s decision.

I.    PROCEDURAL BACKGROUND

      Plaintiff’s application was denied initially and on reconsideration. Following a

hearing, an Administrative Law Judge (ALJ) issued an unfavorable decision. (TR. 10-19).




1
  On June 17, 2019, Andrew M. Saul was sworn in as the Commissioner of Social Security and
he is substituted as the proper Defendant. See Fed. R. Civ. P. 25(d).
The Appeals Council denied Plaintiff’s request for review. (TR. 1-3). Ms. Pruitt then filed

an appeal in this Court, which remanded the matter for further administrative

proceedings. (TR. 373-377). Following two additional administrative hearings, the ALJ

issued another unfavorable decision. (TR. 297-308). Plaintiff did not file an appeal with

the Appeals Council, but instead filed the instant action. (ECF No. 1). Thus, it is in this

posture that the case is before the Court once again, with the second decision of the ALJ

being the final decision of the Commissioner.

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 416.920. At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since November 10, 2011, the application date. (TR. 299). At step two,

the ALJ determined Ms. Pruitt had the following severe impairments: rheumatoid arthritis;

migraines; asthma; degenerative disc disease; and obesity. (TR. 299). At step three, the

ALJ found that Plaintiff’s impairments did not meet or medically equal any of the

presumptively disabling impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1

(TR. 300).

       At step four, the ALJ found that Plaintiff could not perform her past relevant work.

(TR. 307). The ALJ further concluded that Ms. Pruitt had the residual functional capacity

(RFC) to:

       Lift and carry 20 pounds occasionally and 10 pounds frequently. The
       claimant can sit for about six hours during an eight-hour workday and can
       stand and walk for about six hours during an eight-hour workday. The
       claimant can occasionally climb, balance, stoop, kneel, crouch, and crawl.

                                            2
       The claimant can occasionally reach overhead. The claimant can frequently
       handle, finger, and feel. The claimant is to avoid concentrated exposure to
       dusts, fumes, gases, odors, and poor ventilation. The claimant can perform
       unskilled work. 20 CFR 416.967(b).

(TR. 301).

       Based on the finding that Ms. Pruitt could not perform her past relevant work, the

ALJ proceeded to step five. There, the ALJ presented the RFC limitations to a vocational

expert (VE) to determine whether there were other jobs in the national economy that

Plaintiff could perform. (TR. 331). Given the limitations, the VE identified three jobs from

the Dictionary of Occupational Titles (DOT). (TR. 331). The ALJ adopted the testimony of

the VE and concluded that Ms. Pruitt was not disabled based on her ability to perform the

identified jobs. (TR. 308).

III.   ISSUES PRESENTED

       On appeal, Ms. Pruitt alleges the ALJ erred: (1) at step three, (2) in evaluating

evidence from a consultative examiner, (3) in formulating the RFC, and (4) at step five.

(ECF No. 15:4-14).

IV.    STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

                                             3
the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

V.     STEP THREE

       Plaintiff alleges the ALJ erred at step three in concluding that Ms. Pruitt did not

meet Listing 1.04(A). (ECF No. 15:10-13). The Court rejects this argument.

       A.     Criteria at Step Three

       At step three, the ALJ must determine whether the claimant’s impairment is

“equivalent to one of a number of listed impairments that the Secretary acknowledged

as so severe as to preclude substantial gainful activity.” Clifton v. Chater, 79 F.3d 1007,

1009 (10th Cir. 1996). If this standard is met, the claimant is considered per se disabled.

Knipe v. Heckler, 755 F.2d 141, 146 (10th Cir. 1985). The question of whether a claimant

meets or equals a listed impairment is strictly a medical determination. Ellison v. Sullivan,

929 F.2d 534, 536 (10th Cir. 1990); 20 C.F.R. § 416.925(c)(3)-(4) & 416.926(b). “The

claimant has the burden at step three of demonstrating, through medical evidence, that

his impairments “meet all of the specified medical criteria” contained in a particular listing.

Sullivan v. Zelbey, 493 U.S. 521, 530 (1990) (emphasis in original). “An impairment that

manifests only some of those criteria, no matter how severely, does not qualify.” Id.

       Once the claimant has produced such evidence, the burden is on the ALJ to identify

and discuss any relevant listings. Fisher-Ross v. Barnhart, 431 F.3d 729, 733 n. 3 (2005).

In doing so, the ALJ must weigh the evidence and make specific findings to support the

step three determination. Clifton, at 1009.




                                              4
       B.      Listing 1.04(A)

       Listing 1.04 outlines the requirements to establish whether a presumptive disability

exists in an individual with a disorder of the spine. Listing 1.04 can be satisfied three

ways, as set forth in subsections (A)-(C). All three subsections require that the claimant

first establish that he has a disorder of the spine, “resulting in compromise of a nerve

root (including the cauda equine) or the spinal cord.” Listing 1.04. Subsection (A) requires

additional proof that the claimant establish:

       [1] [e]vidence of nerve root compression characterized by neuro-anatomic
       distribution of pain,

       [2] limitation of motion of the spine,

       [3] motor loss (atrophy with associated muscle weakness or muscle
       weakness) accompanied by sensory or reflex loss and,

       [4] if there is involvement of the lower back, positive straight-leg raising
       test (sitting and supine).

Listing 1.04(A).

       C.      The ALJ’s Step Three Findings

       At step three, the ALJ concluded that Plaintiff did not meet or equal a listed

impairment. (TR. 300). In doing so, the ALJ made the following findings:

       Listing 1.04 requires the presence of a compromise of a nerve root. The
       evidence of record is devoid of such evidence. Furthermore, even if there
       was evidence of a nerve root compromise, the claimant does not show
       motor loss, muscle weakness, sensory or reflex loss.

(TR. 301).2



2
  The ALJ made additional findings regarding a lack of evidence for Listings 1.04(B) and 1.04(C),
but these findings are immaterial as Ms. Pruitt limits her challenge to the ALJ’s findings regarding
Listing 1.04(A).
                                                 5
       D.       No Error in the ALJ’s Step Three Analysis

       Ms. Pruitt alleges the ALJ ignored medical evidence which established that Plaintiff

met Listing 1.04(A). The Court finds no error.

       At step two, the ALJ concluded that Plaintiff had a severe impairment involving

degenerative disc disease. (TR. 299). This finding satisfied the initial criteria of Listing

1.04 which required proof of a “disorder[] of the spine.” See Listing 1.04 (specifically

mentioning degenerative disc disease as a “disorder of the spine.”). But in addition to this

initial determination and to meet Listing 1.04(A), Ms. Pruitt had to present evidence that

she suffered from:

       (1) evidence of nerve root compression,

       (2) limitation of motion of the spine,

       (3) motor loss (atrophy with associated muscle weakness or muscle
       weakness) accompanied by sensory or reflex loss and,

       (4) positive straight-leg raising test (sitting and supine).

Listing 1.04(A). Plaintiff cites medical evidence which shows that she suffered from:

            •   a compromised nerve root;

            •   limitation of motion of the spine; and

            •   a positive straight-leg raising test.

(ECF No. 15:11-12). The record supports Ms. Pruitt’s allegations. See TR. 244 (noting a

decrease in the lumbar and cervical range of motion and positive straight-leg test on left

leg); TR. 627 (MRI of lumbar spine noting small annular tear and central herniated disc

encroaching on the L5 nerve roots); TR. 693 (noting limited range of motion in Plaintiff’s

lumbar spine; positive straight-leg raising test on left leg); TR. 696 (same).

                                                6
       But Ms. Pruitt does not present any evidence that she suffered from motor loss

(atrophy with associated muscle weakness or muscle weakness) accompanied by sensory

loss, which is required to prove a per se disability under Listing 1.04(A). See supra. In

fact, the medical record provides evidence to the contrary. See TR. 243 (findings from

consultative examiner Dr. Juan Maldonado who specifically noted “no weakness atrophy

identified.”) (TR. 243).

       Absent evidence of muscle atrophy/sensory loss, Ms. Pruitt cannot meet Listing

1.04(A). See Candelario v. Barnhart, 166 F. App’x 379, 384 (10th Cir. 2006) (rejecting

plaintiff’s claim that he had met Listing 1.04(A) because “there was no evidence of motor

loss (atrophy with associated muscle weakness or muscle weakness) accompanied by

sensory or reflex loss … as Listing 1.04(A) requires.”) (internal quotation marks omitted).

Accordingly, the Court rejects Plaintiff’s argument that the ALJ erred in failing to find a

presumptive disability under Listing 1.04(A).

VI.    THE ALJ’S CONSIDERATION OF EVIDENCE

       Ms. Pruitt alleges that the ALJ erred in evaluating evidence from consultative

examiner, Dr. S.A. Chaudry. (ECF No. 15:13-14). Plaintiff is wrong.

       On February 21, 2018, Dr. Chaudry examined Ms. Pruitt and noted that she

suffered from rheumatoid arthritis which presented with pain in the lumbar spine, hands

and knees. (TR. 726). Regarding Plaintiff’s hands, Dr. Chaudry specifically found:

       The patient can button and unbutton, pick up a piece of paper, and tear it
       up with no difficulty. Fine and gross manipulative movements of the hand
       and fingers are normal and intact. Grip strength in both hands normal, 5/5.


                                            7
(TR. 727). Dr. Chaudry also stated that Plaintiff:

             •   had normal range of motion in her wrists, finger, and thumbs;

             •   had no muscle atrophy in her hands or sensory loss in her first three
                 fingers;

             •   could effectively oppose the thumb to the fingertips;

             •   could manipulate small objects; and

             •   could effectively grasp tools such as a hammer, but “with difficulty” in her
                 right hand.

(TR. 729).

       In evaluating Dr. Chaudry’s opinion, the ALJ stated:

       The claimant appeared at another physical consultative examination on
       February 21, 2018. She reported pain in her lower back, knees, and hands.
       She said she can sit for 45 minutes at a time, stand for 30 minutes at a
       time, and walk unassisted for 30 minutes at a time. She had painful range
       of motion in her lumbar spine, right fingers, and knees. She had
       osteoarthritic changes in the fifth distal interphalangeal joint on her left
       hand and swelling in a number of joints of the fingers of the right hand.
       These impairments limit the claimant to light work with postural, reaching,
       and manipulative limitations as stated in her residual functional capacity.

(TR. 304).

       Ms. Pruitt contends that the ALJ failed to properly weigh Dr. Chaudry’s opinion and

rejected part of Dr. Chaudry’s opinion “about hand use” “without proper analysis.” (ECF

No. 15:13). The basis for Plaintiff’s argument is a belief that Dr. Chaudry’s finding

regarding some “difficulty” in grasping hammer-like tools with her right hand, somehow

conflicts with the RFC which allowed “frequent handling.” (ECF No. 15:7). The Court

disagrees.




                                               8
       Although the RFC is silent with respect to a limitation on “grasping,” SSR 85-15

defines the DOT ability of “handling” as including “grasping.” See Social Security Ruling

85–15, Titles II and XVI: Capability to Do Other Work—The Medical-Vocational Rules as

a Framework for Evaluating Solely Nonexertional Impairments at *7 (1985). Thus, under

this definition, the RFC for frequent “handling” necessarily included a finding that Plaintiff

retained the ability to “frequently” grasp. Contrary to Plaintiff’s argument, this finding

does not conflict with Dr. Chaudry’s opinion.

       Handling/grasping is defined as “gross manipulation.” See Walling v. Berryhill, 370

F. Supp. 3d 1306, 1310 (W.D. Okla. 2019); Montoya v. Berryhill, No. CV 16-1089 SCY,

2018 WL 1580296, at *1 (D.N.M. 2018). Dr. Chaudry opined that Plaintiff’s “gross

manipulative movements of the hand and fingers [we]re normal and intact.” (TR. 726).

Thus, the ALJ correctly found that Dr. Chaudry’s opinion was consistent with the limitation

for “frequent” handling as set forth in the RFC. See Moua v. Colvin, 541 F. App’x 794,

797 (10th Cir. 2013) (rejecting plaintiff’s challenge to improper evaluation of medical

opinion which noted “some” “reaching and fingering” limitations on one hand, noting that

the statement “described only a possible limitation” and the plaintiff’s argument “was

foreclosed … by [the reporting physician’s] opinion that [the plaintiff] could use both

hands for gross and fine manipulation.”) (internal quotation marks and citation omitted).

       Although the ALJ did not expressly weigh Dr. Chaudry’s opinion, the need for

express analysis was weakened because the opinion did not conflict with the RFC. See

Howard v. Barnhart, 379 F.3d 945, 947 (10th Cir. 2004) (“in this case none of the record

medical evidence conflicts with the ALJ’s conclusion that claimant can perform light work,


                                              9
. . . [thus] the need for express analysis is weakened.”). Thus, the Court rejects Plaintiff’s

challenge to the ALJ’s evaluation of Dr. Chaudry’s opinion.

VII.   THE RFC

       Ms. Pruitt alleges error in the RFC because it failed to include: (1) environmental

limitations related to her asthma involving exposure to wetness, humidity, and heat; and

(2) limitations related to her migraine headaches involving exposure to bright lights and

an allowance for sunglasses. (ECF No. 15:6-7). According to Ms. Pruitt, “[i]t is a bad RFC

because all environmental limitations are not in the RFC, nor are all the ‘functionally

distinct’ limitations attributable to Ms. Pruitt.” (ECF No. 15:6). In her argument, Plaintiff

notes the ALJ’s reference that Ms. Pruitt had worn sunglasses at a doctor’s visit where

she had complained of a migraine headache. (ECF No. 15:6). But Ms. Pruitt does not cite

any evidence that any medical professional had imposed limitations of the type she

suggests. See ECF No. 15. Accordingly, the Court rejects Plaintiff’s argument that the RFC

was erroneous because it had failed to include additional limitations. See McAnally v.

Astrue, 241 F. App’x 515, 518 (10th Cir. 2007) (noting no error by the ALJ because the

plaintiff failed to “discuss any evidence that would support the inclusion of any

limitations”) (citation and internal brackets omitted)); Kirkpatrick v. Colvin, 663 F. App’x

646, 649 (noting that it is not the Court’s obligation to “search the record and construct

a party’s arguments.”); Meeks v. Berryhill, No. CIV-18-675-BMJ, 2019 WL 1519310, at *2

(W.D. Okla. Apr. 8, 2019) (rejecting plaintiff’s argument alleging error through the failure

to include additional limitations in the RFC because “[p]laintiff [did] not allege, or point

to substantial evidence to prove, she ha[d] [the] [alleged] limitations.”).


                                             10
VIII. STEP FIVE

       In the RFC, the ALJ stated that Ms. Pruitt could perform unskilled work. (TR. 304).

With this limitation, the ALJ found that Plaintiff could perform the jobs of: (1) self-service

store attendant (DOT #299.677-010); (2) cashier II (DOT #211.462-010); and (3)

cafeteria attendant (DOT #311.677-010). (TR. 308). Ms. Pruitt alleges error at step five,

arguing that: (1) the jobs of self-service store attendant and cashier II are incompatible

with an RFC for unskilled work and (2) she is unable to perform the job of cafeteria

attendant due to limitations involving her asthma, migraines, and right hand. (ECF No.

15:4-10). The Court finds error with respect to the ALJ’s reliance on the jobs of self-

service store attendant and cashier II, but concludes that the error is harmless in light of

the ALJ’s finding that Plaintiff could perform work as a cafeteria attendant.

       A.       The Jobs of Self-Service Store Attendant and Cashier II

       The jobs of self-service store attendant and cashier II are “unskilled” and require

“reasoning level 3.” See DOT #299.677-010 (self-store attendant) & DOT #211.462-010

(cashier II). According to the Social Security regulations and the DOT:

            •   “unskilled” work is defined as entailing only “simple duties” and typically
                requiring one month or less of training to learn; and

            •   “reasoning level 3” requires the ability to “[a]pply commonsense
                understanding to carry out instructions furnished in written, oral, or
                diagrammatic form. Deal with problems involving several concrete
                variables in or from standardized situations.”

See 20 C.F.R. § 416.968(a); DOT Appendix C—Components of the Definition Trailer, 1991

WL 688702.




                                              11
       According to Ms. Pruitt, the ALJ improperly relied on these jobs at step five because

they required a “reasoning level 3,” which Plaintiff alleges is inconsistent with the ALJ’s

finding that Plaintiff could only perform “unskilled,” or, “simple” work. (ECF No. 15:4-6).

The Court agrees. See Hackett v. Barnhart, 395 F3d. 1168, 1176 (10th Cir. 2005) (finding

that an RFC for “simple and routine work tasks” “seem[ed] inconsistent with the demands

of level-three reasoning.”) (internal citation omitted).

       B.     Cafeteria Attendant

       Even though the ALJ erred in relying on the jobs of self-service store attendant

and cashier II, the step five finding is salvaged by the ALJ’s conclusion that Plaintiff could

perform the job of cafeteria attendant. (TR. 308). Ms. Pruitt argues improper reliance on

this job, alleging that it is inconsistent with her limitations involving: (1) exposure to heat,

cold, wetness, and humidity due to her asthma, (2) a need to wear sunglasses due to

her migraine headaches, and (3) an inability to grasp objects with her right hand. (ECF

No. 15:6-10). But as discussed, there is no evidence that Plaintiff suffered from these

limitations and no error exists in the RFC or the hypothetical to the VE which failed to

account for the same. See Richards v. Colvin, 640 F. App’x 786, 793 (10th Cir. 2016) (“A

hypothetical question is sufficient if it contained all of the limitations found to exist by the

ALJ.”) (internal quotation marks and citation omitted); see supra. Thus, the Court: (1)

rejects Plaintiff’s challenge to the job of cafeteria attendant, (2) concludes that the ALJ

properly relied on this job, and (3) affirms the ALJ’s decision.




                                              12
                                          ORDER

       Having reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties,

the undersigned magistrate judge AFFIRMS the Commissioner’s decision.

       ENTERED on September 30, 2019.




                                             13
